THIS PROMISSORY NOTE IS NOT A SECURITY REQUIRING REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.IT MAY NOT BE SOLD OR ASSIGNED EXCEPT IN ACCORDANCE WITH ITS TERMS AND CONDITIONS. SECURED PROMISSORY NOTE (hereinafter referred to as the “NOTE”) $242,435.00 (US DOLLARS) Broward County, Florida June 2, 2008 For value received,Stewart Wallach, a natural person, (the “Maker”) hereby promises to timely pay to Howard Ullman, a natural person, or his assignee (collectively, the “ Holder ”), the principal sum ofTWO HUNDRED FORTY TWO THOUSAND AND FOUR HUNDRED THIRTY FIVE U.S. Dollars and No Cents ($242,435.00)(“Principal”) and interest accrued thereon in accordance with the terms of this Note.Interest shall accrue from the date of this Note on the unpaid Principal amount at a rate equal to FIVE PERENT (5%) simple interest per annum (“Interest”). The Interest rate shall be computed on the basis of the actual number of days elapsed and a year of 360 days. This Note is subject to the following terms and conditions.The Principal represents the purchase price of certain securities (See Section 7 below) sold by the Holder to the Maker under a June 2, 2008 Purchase Securities Agreement. 1.Payment; Maturity. (a)Payment.Principal and any accrued but unpaid Interest under this Note shall be paid in five (5) equal installment payments and in accordance with the following schedule; provided, that if any due date is a Sunday or federal government holiday, then the due date for such payment shall be the next business day: PAYMENT DUE DATE PRINCIPAL INTEREST** TOTAL PAYMENT 1)June 2, 2009 $47,526.91 $2,424.35 $49,951.26 2)June 2, 2010 $48,002.18 $1,949.08 $49,951.26 3)June 2, 2011 $48,482.20 $1,469.06 $49,711.26 4)June 2, 2012 $48,967.02 $984.24 $49,951.26 5)June 2, 2013 $49,456.69* $494.57 $49,951.26 * adjusted for rounding to nearest cent/Cumulative Interest on Principal is (b)All unpaid Principal and unpaid Interest accrued thereon shall be due and payable in full, without presentment or demand, on 4:00 p.m., local Miami, Florida time, on June 2, 2013, unless accelerated in accordance with the terms of this Note. (c) Notwithstanding the foregoing, the entire unpaid Principal sum of this Note, together with accrued and unpaid Interest thereon, shall become immediately due and payable upon demand by the Holder at any time on or following the occurrence of any of the following events: (i) the sale of all or substantially all of the operating assets of CHDT Corporation, a
